UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 21-1828


In re: ANTONIO SHROPSHIRE, a/k/a Brill, a/k/a B, a/k/a Tony,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                      (1:16-cr-00051-CCB-3; 1:21-cv-00202-CCB)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antonio Shropshire, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Shropshire petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his motion for an expedited hearing on his 28 U.S.C. § 2255

motion. He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that the district court recently took significant action on

Shropshire’s motion by ordering a response from the Government. Accordingly, we deny

the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                              2